Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Remark
This Office action has been issued in response to communication made on 06/23/2022.

			EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given subsequent to communication with Steve Ashburn on 7/25/2022.

			Amendment to the Claims
The following is the list of claimed that were amended:
1. (Currently amended) A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising:
identifying a first monitoring window, wherein:
is executed during the first monitoring window, [[; and]]
the first plurality of related queries comprise queries sharing a first query characteristic,  
is executed during the first monitoring window, and
the second plurality of related queries comprise queries sharing a second query characteristic;
executing a first sampling operation to sample queries executing in a first sampling interval of a plurality of sampling intervals, the first sampling interval comprised in a portion of time in the first monitoring window;
based on the first sampling operation: determining that a first query, of a first plurality of related queries, executed during the first sampling interval comprised in the first monitoring window;
responsive to determining that the first query executed during the first sampling interval: 
identifying a first set of query execution statistics corresponding to execution of the first plurality of related queries during the first monitoring window;
storing or transmitting the first set of query execution statistics (a) corresponding to execution of the first plurality of related queries and (b) identified based on the first sampling operation;
based on the first sampling operation: determining that none of a second plurality of related queries executed during the first sampling interval comprised in the first monitoring window; and
responsive to determining that none of the second plurality of related queries executed during the first sampling interval: refraining from storing or transmitting, based on the first sampling operation, any query execution statistics corresponding to the second plurality of related queries during the first monitoring window.

10.	(Currently amended) A system comprising:
at least one device including a hardware processor;
the system being configured to perform operations comprising:
identifying a first monitoring window, wherein:
is executed during the first monitoring window, [[; and]]
the first plurality of related queries comprise queries sharing a first query characteristic,  
is executed during the first monitoring window,
the second plurality of related queries comprise queries sharing a second query characteristic; 
executing a first sampling operation to sample queries executing in a first sampling interval of a plurality of sampling intervals, the first sampling interval comprised in a portion of time in the first monitoring window;
based on the first sampling operation: determining that a first query, of a first plurality of related queries, executed during the first sampling interval comprised in the first monitoring window;
responsive to determining that the first query executed during the first sampling interval: 
identifying a first set of query execution statistics corresponding to execution of the first plurality of related queries during the first monitoring window;
storing or transmitting the query execution statistics (a) corresponding to execution of the first plurality of related queries and (b) identified based on the first sampling operation;
based on the first sampling operation: determining that none of a second plurality of related queries executed during the first sampling interval comprised in the first monitoring window; and
responsive to determining that none of the second plurality of related queries executed during the first sampling interval: refraining from storing or transmitting, based on the first sampling operation, any query execution statistics corresponding to of the second plurality of related queries during the first monitoring window.


16.	(Currently amended) A method comprising:
identifying a first monitoring window, wherein:
is executed during the first monitoring window, [[; and]]
the first plurality of related queries comprise queries sharing a first query characteristic,  
is executed during the first monitoring window, and
the second plurality of related queries comprise queries sharing a second query characteristic;
executing a first sampling operation to sample queries executing in a first sampling interval of a plurality of sampling intervals, the first sampling interval comprised in a portion of time in the first monitoring window;
based on the first sampling operation: determining that a first query, of a first plurality of related queries, executed during the first sampling interval comprised in the first monitoring window;
responsive to determining that the first query executed during the first sampling interval: 
identifying a first set of query execution statistics corresponding to execution of the first plurality of related queries during the first monitoring window;
storing or transmitting the query execution statistics (a) corresponding to execution of the first plurality of related queries and (b) identified based on the first sampling operation;
based on the first sampling operation: determining that none of a second plurality of related queries executed during the first sampling interval comprised in the first monitoring window; and
responsive to determining that none of the second plurality of related queries executed during the first sampling interval: refraining from storing or transmitting, based on the first sampling operation, any query execution statistics corresponding to the second plurality of related queries during the first monitoring window.



			Allowance
Claims 1-20 are allowable.

			Reason for Allowance
Independ claims 1, 9-10 and 16 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the following limitations content management (in combination with all other features in the claim) 
Claims 1, 10 and 16 are allowable because the following limitation:
identifying a first monitoring window, wherein:
at least one of a first plurality of related queries is executed during the first monitoring window, 
the first plurality of related queries comprise queries sharing a first query characteristic,  
at least one of a second plurality of related queries is executed during the first monitoring window, and the second plurality of related queries comprise queries sharing a second query characteristic;
executing a first sampling operation to sample queries executing in a first sampling interval of a plurality of sampling intervals, the first sampling interval comprised in a portion of time in the first monitoring window;
based on the first sampling operation: determining that a first query, of a first plurality of related queries, executed during the first sampling interval comprised in the first monitoring window;
responsive to determining that the first query executed during the first sampling interval: 
identifying a first set of query execution statistics corresponding to execution of the first plurality of related queries during the first monitoring window;
storing or transmitting the first set of query execution statistics (a) corresponding to execution of the first plurality of related queries and (b) identified based on the first sampling operation;
based on the first sampling operation: determining that none of a second plurality of related queries executed during the first sampling interval comprised in the first monitoring window; and
responsive to determining that none of the second plurality of related queries executed during the first sampling interval: refraining from storing or transmitting, based on the first sampling operation, any query execution statistics corresponding to the second plurality of related queries during the first monitoring window.

Claim 9 is allowable because the following limitation:	
 	 determining that a first query, of a plurality of related queries, is executing during a first sampling interval of a plurality of sampling intervals; responsive to determining that the first query is executing during the first sampling interval, identifying query execution statistics corresponding to execution of the plurality of related queries during a first monitoring window that is associated with first sampling interval, wherein the first monitoring window spans across a time period that includes multiple sampling intervals of the plurality of sampling intervals; wherein the query execution statistics correspond to the execution of at least:(a) the first query, the first query being initiated between the first sampling interval and a second sampling interval, of the plurality of sampling intervals, that is prior to the first sampling interval; and (b) a second query of the plurality of related queries, the second query being initiated between the second sampling interval and a third sampling interval, of the plurality of sampling intervals, that is prior to the second sampling interval; storing or transmitting the query execution statistics in association with the first sampling interval.
	

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."



			Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        7/30/2022